      Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 1 of 8



 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiff
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   KAREN SHIELDS,                                  )       CASE NO.
                                                     )
12                                                   )       COMPLAINT FOR DAMAGES AND OTHER
                     Plaintiff,                      )       RELIEF BASED UPON:
13                                                   )
             vs.                                     )        DISABILITY DISCRIMINATION,
14                                                   )        RETALIATION AND FAILURE TO
                                                     )        ACCOMMODATE IN VIOLATION OF
15                                                   )        THE AMERICANS WITH DISABILITIES
     CREDIT ONE BANK, N.A.; CREDIT ONE
                                                     )        ACT
16   FINANCIAL, a Nevada Corporation;                )
     SHERMAN FINANCIAL GROUP, LLC, a                 )
17   Delaware Limited Liability Company,             )
                                                     )       JURY DEMAND
18                                                   )
                     Defendant.                      )
19                                                   )
                                                     )
20                                                   )
                                                     )
21
22          Plaintiff KAREN SHIELDS ("Plaintiff" or "Shields") alleges as follows:
23           1.      This action is brought pursuant to the Americans with Disabilities Act of 1990, 42
24   U.S.C. § 12101, et seq. (hereinafter “ADA”). Jurisdiction is predicated under this code section as
25   well as 28 U.S.C. § 1331 as this action involves a federal question.
26           2.      At all relevant times, Defendants CREDIT ONE BANK, N.A.; CREDIT ONE
27   FINANCIAL, a Nevada Corporation; SHERMAN FINANCIAL GROUP, LLC, a Delaware
28



                                                         1
      Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 2 of 8



 1   Limited Liability Company (hereinafter "Credit One” or "Defendant") employed twenty (20) or
 2   more employees for each working day during each of 20 or more calendar workweeks in the
 3   current or preceding calendar year, and they are therefore subject to the provisions of the ADA.
 4          3.      The events or omissions giving rise to Plaintiff's claim occurred in this judicial
 5   district, thus venue is proper here pursuant to 28 USC §1391(b)(2), and the ends of justice so
 6   require.
 7
                                                 PARTIES
 8
            4.      Plaintiff, Shields, is a citizen of the United States and a resident of the State of
 9
     Nevada, County of Clark and City of Las Vegas.
10
            5.      Plaintiff is informed and believes and thereon alleges that at all relevant times
11
     giving rise to the claims asserted, Plaintiff was employed in Las Vegas, Nevada by Credit One.
12
     Defendant is an employer within the meaning of 42 USC §12111(5)(A).
13
                                     EXHAUSTION OF REMEDIES
14
            6.      Plaintiff timely filed a “Charge of Discrimination” with the Nevada Equal Rights
15
     Commission and Equal Employment Opportunity Commission (“EEOC”) and was issued a Notice
16
17   of Right to Sue by the EEOC on March 5, 2019, a copy of which is attached to Complaint as

18   Exhibit “A”.

19                                      STATEMENT OF FACTS

20          7.      Plaintiff was employed as a Human Resources Generalist from November 30, 2017
21   to June 22, 2018.
22          8.      At the end of January 2018 it was suspected that Shields had bone cancer in her
23   right shoulder that had metastasized from somewhere else which resulted in a bone biopsy surgery
24   being performed on April 20, 2018 in which a 10 inch incision and a large section of the bone in
25   Plaintiff’s upper right arm was removed.
26          9.      Thereafter on May 3, 2018, Shields received the results of the bone biopsy which
27
     found everything was benign.
28



                                                      2
      Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 3 of 8



 1          10.     On April 19, 2018 Shields was approved for an unpaid medical leave of absence as
 2   an accommodation under the ADA because she did not qualify for Family Medical Leave
 3   (“FML”).
 4          11.     On or about April 10, 2018 Plaintiff’s treating physician/oncologist/surgeon
 5   completed an ADA Employee Accommodation Medical Certification Form provided by Credit
 6   One which stated that Shields would not be able to return to work until 8 weeks after the surgery
 7
     or until around June 20, 2018. This form was forwarded to Defendant.
 8
            12.     After her medical leave of absence started, Plaintiff received multiple texts, calls
 9
     and emails stating how much she was missed and that they could not wait for Shields to return.
10
     Plaintiff even received a flower arrangement from the HR department after her bone biopsy was
11
     completed.
12
            13.     During this time Shields was never contacted nor given information or costs
13
     regarding paying the employee portion of her monthly healthcare premium during the time she
14
     was on an unpaid leave of absence. Plaintiff had to contact Credit One to coordinate the payment
15
     of her portion of the monthly healthcare premiums out of fear of losing her healthcare coverage
16
17   which had become “past due.”

18          14.     Also during this time Shields qualified for Short Term Disability but was denied

19   Long Term Disability because she believes Capital One told the Long Term Disability carrier that

20   Plaintiff did not have a job to go back to.
21          15.     On June 18, 2018, Shields’ physician/surgeon had extended her return to work date
22   until July 12, 2018 and Plaintiff informed Defendant of this extension of her leave of absence.
23          16.     Thereafter on June 21, 2018 the HR Assistant Vice President called Plaintiff and
24   asked her to come in to the Credit One HR office the next day. Shields asked if she was being
25   fired and was told no that they needed Plaintiff to come in the next day regarding her healthcare
26   premium.
27
            17.     On June 22, 2018 when Plaintiff arrived at the Credit One HR office she was told
28



                                                      3
      Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 4 of 8



 1   that she was being terminated due to the elimination of her position as a Human Resources
 2   Generalist.
 3           18.     In fact her job duties were just redistributed to other employees and this was just a
 4   way for Credit One to find a way to terminate Plaintiff’s employment. This was nothing more
 5   than a pretext for terminating Shields while her doctor still had her on medical leave. In fact,
 6   during this time Defendant hired several other employees.
 7
             19.     Finally on June 30, 3018, Plaintiff’s healthcare coverage was terminated so Shields
 8
     had to discontinue her physical therapy sessions and had to cancel her last follow-up session on
 9
     September 6, 2018 with her physician/oncologist.
10
                                                CAUSE OF ACTION
11
                         (For Disability Discrimination, Retaliation and Failure to
12
                                    Accommodate in Violation of the ADA)
13
             20.     Plaintiff Shields incorporates the allegations set forth in paragraphs 1 through 19,
14
     inclusive, as if fully set forth herein.
15
             21.     As set forth hereinabove, at the end of January 2018 it was suspected that Shields
16
17   had bone cancer in her right shoulder that had metastasized from somewhere else. Although a

18   bone biopsy showed everything was benign, this still was a physical impairment under the ADA.

19           22.     Thus while in its active state, Plaintiff’s physical impairment substantially limited

20   major life activities including caring for herself, performing manual tasks, sleeping, thinking,
21   communicating and working, among other major life activities. In addition operation of bodily
22   functions, including but not limited to, functions of the immune system and normal cell growth are
23   substantially limited for someone with cancer. Thus Shields was disabled under the ADA.
24           23.     Once Credit One determined Plaintiff was disabled under the ADA, they had a
25   mandatory duty under the law to interact with Shields to find a reasonable accommodation(s).
26           24.     Although Defendant initially granted Plaintiff’s leave of absence under the ADA
27
     until June 20, 2018 per her doctor’s order, Credit One had a continuing duty under the ADA to
28



                                                        4
       Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 5 of 8



 1   extend Shields’ medical leave of absence until she was able to return to her job unless it would
 2   result in an indefinite leave of absence or it would cause an undue hardship to Defendant.
 3               25.   Here there are not facts which would even remotely support that a short extension
 4   to Plaintiff’s medical leave of absence (for approximately 22 days) would result in an indefinite
 5   leave of absence or cause an undue hardship to Credit One.
 6               26.   Finally Defendant retaliated against Plaintiff because of her continued requests for
 7
     accommodations under the ADA and chose to terminate her employment instead of providing her
 8
     an accommodation which she needed and was entitled to under the ADA.
 9
                 27.   Thus because Defendant chose not to follow the existing law under the ADA and
10
     instead chose to terminate Plaintiff’s employment on June 22, 2018, they are liable to Plaintiff for
11
     damages under the ADA.
12
                 28.   As a direct, foreseeable, and legal result of the Defendant’s disability
13
     discrimination, retaliation and failure to accommodate Plaintiff's disability, Shields has suffered,
14
     overall economic losses in earnings, bonuses, job benefits and expenses, in an amount to be
15
     proven at trial which exceeds the minimum jurisdictional limits of this Court.
16
17               29.   As a further direct, foreseeable, and legal result of the Defendant’s disability

18   discrimination, retaliation and failure to accommodate Plaintiff's disability, Shields has suffered

19   indignity, mental anguish, humiliation, emotional distress, nervousness, tension, anxiety, change

20   in sleep patterns, depression, inconvenience and loss of enjoyment of life and other pecuniary
21   losses, the extent of which is not fully known at this time, for which Plaintiff seeks damages in an
22   amount in excess of the minimum jurisdictional limits of the Court, also to be proven at the time
23   of trial.
24               30.   In acting as they did, Defendant knowingly, willfully, and intentionally acted in
25   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to
26   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
27
     sum according to proof at trial.
28



                                                         5
       Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 6 of 8



 1           31.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
 2   provided by law, in a sum according to proof at trial.
 3           32.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
 4   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 5   proof at trial.
 6                                           PRAYER FOR RELIEF
 7
             WHEREFORE, Plaintiff Shields demands judgment against Defendant Credit One as follows:
 8
             1.        Declaring that the acts and practices complained of herein are a violation of
 9
     the ADA;
10
             2.        Enjoining and permanently restraining the violations by Defendant of the ADA;
11
             3.        For back pay and front pay for overall economic losses in earnings, bonuses, job
12
     benefits and expenses, according to proof at time of trial;
13
             4.        For compensatory damages for mental and emotional distress, worry, indignity,
14
     mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life
15
     and other pecuniary losses, all to Plaintiff's damage in a sum to be shown at the time of trial;
16
17           5.        For punitive damages;

18           6.        For attorney's fees and costs in an amount determined by the court to be reasonable;

19           7.        For pre-judgment interest on all damages; and

20           8.        For any other and further relief that the Court considers proper.
21                                        DEMAND FOR JURY TRIAL
22           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by
23   jury in this action.
24           DATED: 6/2/2019                           LAW OFFICES OF MICHAEL P. BALABAN
25
26                                                BY: /s/ Michael P. Balaban
27                                                   Michael P. Balaban
                                                      LAW OFFICES OF MICHAEL P. BALABAN
28                                                    10726 Del Rudini Street
                                                      Las Vegas, NV 89141


                                                           6
Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 7 of 8
Case 2:19-cv-00934-JAD-NJK Document 1 Filed 06/02/19 Page 8 of 8
